Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A search of the prior art failed to turn up each and every claimed limitation in a single reference or an appropriate combination of multiple references. In particular, the combination of the Al-Si powder with a halide flux powder that is encased within a sheath comprising a zinc alloy was not turned up.
U.S. Patent Number 8,696,829 sets forth a brazing product including a compacted solid and rigid material formed of a brazing flux and a filler metal as a mixture. (Abstract) The filler metal may be aluminum with silicon. (See claims 10 and 11) However, this reference fails to set forth the zinc alloy sheath.
U.S. Patent Number 6,329,021 is directed to a material wire for producing wear-resistant and tribologically favorable surface coatings from a supereutectic Al/Si alloy by thermal spraying. (Abstract) The material wire is a filling wire that has a sheath made of metallic aluminum and a filling made of one or more additional alloy components. (Abstract) This reference does not set forth flux or zinc. 
U.S. Patent Application Publication Number 2017/0274479 is directed to a flux cored wire for joining dissimilar materials with each other, capable of enhancing a bond strength upon joining an aluminum-base material with a steel-base material, and excellent in bonding efficiency. (Abstract) This reference does not teach the aluminum-silicon with flux core.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636.  The examiner can normally be reached on 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel J. Schleis
Primary Examiner
Art Unit 1784